DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the plurality of attachment affordances" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 13, 14, 16, 17, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2536169) in view of Harvell (US 4190918).
Gray discloses a personal carry bag comprising: two opposed panels (10, 11); and a zipper that interconnects respective perimeters of the two opposed sections (13s) when the zipper is closed to form a sealed compartment that extends along an interior surface of the opposed first and second panels and within which a large electronic device can be placed and be protected from an exterior of the personal carry bag (functional recitation), the zipper enabling the two opposed panels to be physically separated when the zipper is opened (see Fig. 1); except does not expressly disclose the cushioned interior as claimed.
However, Harvell teaches a similar carrying device being provided with a cushioned interior (col.2, ll. 46) for selective use of the at least one panel as one or more of a seat cushion, a back rest for use on an existing seat back, a working surface for placement on one or more of a user's lap, a chair, a bench, a table, or on a ground surface (see Figs. 3, 4).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the cushioned interior material taught by Harvell to the bag panels taught by Gray, in order to allow the bag’s use as a portable, hand-carryable seat cushion as taught by Harvell (col. 1, ll. 55-62).
When viewed in combination, Gray as modified above results in a device wherein the contents of the vary bag are cushioned from exterior force and impact in the event the personal carry bag is dropped or otherwise impacted (functional/intended use limitation).
When viewed in combination, Gray as modified above results in a device wherein the at least one of the two opposed panels comprises: an exterior surface material stitched or otherwise secured at a perimeter edge to an interior surface material (see Gray Fig. 2); and a semi-rigid, pliable cushion disposed between the exterior surface material and the interior surface material (Harvell; col. 2, ll. 44-49), the cushion providing structure to the carry bag, protection for items placed inside the compartment, support for a user's body when a corresponding panel is used as a seat cushion or backrest, and a heat barrier when the corresponding panel is used as a lap desk for a heat generating electronic device (functional/intended use limitations); the cushion is at least one of a solid foam, a memory foam, a sponge, or other pliable material that provides responsive cushioning support to a user (Harvell; col. 2, ll. 44-49).
When viewed in combination, Gray as modified above results in a device wherein the zipper comprises: a first half of a zipper chain attached to a perimeter edge of a first panel of the two opposed panels (Gray 13); a zipper slider with a pull tab permanently attached to the first half of the zipper chain (Gray 15); and a second half of the zipper chain attached to a perimeter edge of a second panel of the two opposed panels (Gray opposite 13), the second half of the zipper chain terminating at one end with an end connector for inserting into the zipper slider to enable the zipper to be closed (Gray 16); the zipper chain having a start end at which the zipper slider connects with the end connector of the second half of the zipper chain; the zipper enabling the first panel to be fully detached from the second panel when the zipper is fully-opened and the end connector is removed from the zipper slider; and the zipper further enabling the first and the second panels to sealably interconnect with each other along the perimeter edge when the zipper is fully closed, providing a compartment that extends along opposed first and second interior surfaces of the first and second panels, respectively (see Gray Figs. 1-3; col. 2, ll. 44-col. 3, ll. 2);
When viewed in combination, Gray as modified above results in a device wherein the personal carry bag is a computer bag and the large electronic device is one of a laptop or a tablet (functional/intended use limitations); the at least one panel provides structural support for the electronic device and operates as a heat barrier to prevent heat generated during use of the electronic device from impinging the user while the at least one panel is used as a working surface for placement on the user's lap (functional/intended use limitations).  
The initial statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Gray or Harvell which is capable of being used in the intended manner, i.e., to hold and protect an electronic device. There is no structure in Gray or Harvell that would prohibit such functional intended use (see MPEP 2111).

8.	Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2536169) in view of Harvell (US 4190918) as applied to claims 1 and 13 above, and further in view of Boroski et al. (US 2017/0360168, hereinafter ‘Boroski’).
Gray as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the overlap in the zipper as claimed.
However, Boroski teaches a similar separable carrying bag wherein the zipper chain extends around the entire perimeter of the personal carry bag past the start end, whereby a terminating end of the zipper chain overlaps the start end of the zipper chain when the zipper is in a fully closed position (para 0039).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to overlap the ends of the zipper taught by Gray as modified above in the manner taught by Boroski, in order to improve the complete closure of the zipper as taught by Boroski (para 0039).

9.	Claims 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2536169) in view of Harvell (US 4190918), as applied to claims 1 and 13 above, and further in view of Nelson et al. (US 6692072, hereinafter ‘Nelson’) and Birch (US 8517462).
	Gray as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the wrap-around strap as claimed.
However, Nelson teaches a similar seat device being provided with at least one wrap-around strap (22), each having two outer ends coupled at opposed perimeter edges of an associated one of the two panels and two inner ends that terminate in oppose interlocking parts of a buckle (108), the at least one wrap-around strap used to secure the associated one of the two panels to a seat or seat back (see Figs. 1, 2, 4), and wherein the at least one wrap-around strap can be buckled on an interior and on an exterior of the associated panel (functional/intended use limitations; buckle 108 and strap 22 can be manually moved to be inside the compartment or outside as shown).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the wrap-around strap taught by Nelson to the bag taught by Gray as modified above, in order to allow the device to be securely attached to a seat as taught by Nelson.
Further, Birch discloses its similar retaining strap (50) comprises an elastic material (col. 4, ll. 22-27) as claimed.
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the attachment strap taught by Gray as modified above out of an elastic material as taught by Birch, in order to allow some flex when wrapping the strap around a structure as taught by Birch.

10.	Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2536169) in view of Harvell (US 4190918) as applied to claims 1 and 13 above, and further in view of Taylor (US 2006/0200910). 
Gray as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the particular materials of the exterior and interior surfaces as claimed.
However, Taylor teaches a similar convertible carrying bag/seat cushion device wherein the first and the second exterior surface material each comprises a non-porous, weather resistant, durable material; and the first and the second interior surface material each comprises a soft, plush fabric or material for user comfort (para 0030).  
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to construct the bag/cushion taught by Gray as modified above with the interior and exterior materials taught by Taylor, in order to provide comfortable seating to the user while protecting the device from exterior dirt and moisture as taught by Taylor.

11.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2536169) in view of Harvell (US 4190918), as applied to claims 1 above, and further in view of Gentry (US 6848746).
Gray as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the attachment affordances as claimed.
However, Gentry teaches a similar device wherein at least one of the panels is designed for use as a seat cushion (12), the at least one panel comprising a plurality of attachment affordances made of fabric and stitched into the interior surface or perimeter edge of the at least one panel and providing fabric connectors designed with corresponding holes (col. 4, ll. 51-63; holes are inherent with button connectors disclosed by Gentry).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the accessory sleeve attachment affordances taught by Gentry to the side of the seat cushion taught by Gray as modified above, in order to allow the user to conveniently hold additional items as taught by Gentry (col. 4, ll. 51-63).

12.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2536169) in view of Harvell (US 4190918), as applied to claim 13 above, and further in view of Birch (US 8517462) and Gentry (US 6848746).
Gray as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the accessory sleeve as claimed.
However, Birch discloses a similar device being provided with an accessory sleeve (25), the accessory sleeve extending off a side of the seat to enable user access to one or more pockets within the accessory sleeve (col. 6, ll. 6-33).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the accessory sleeve taught by Birch to the bag taught by Gray as modified above, in order to allow the user to readily store and access various items as taught by Birch.
Further, Gentry teaches a similar device wherein at least one of the panels is designed for use as a seat cushion (12), the at least one panel comprising a plurality of attachment affordances made of fabric and stitched into the interior surface or perimeter edge of the at least one panel and providing fabric connectors designed with corresponding holes and the accessory sleeve having connecting strings that are threaded through the holes of the fabric connectors (col. 4, ll. 51-63; holes/connecting strings are inherent with button connectors disclosed by Gentry); 
Because Birch and Gentry both teach attachment mechanisms for attaching an accessory sleeve to the edge of a seat cushion, it would have been obvious to one of ordinary skill in the art to substitute the fabric attachment affordances taught by Gentry for the various styles of attachment taught by Birch to achieve the predictable result of removably but securely attaching the accessory sleeve to an edge of the seat cushion.

13.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 2536169) in view of Harvell (US 4190918) and Gentry (US 6848746), as applied to claim 8 above, and further in view of Birch (US 8517462).
Gray as modified above discloses all limitations of the claim(s) as detailed above except does not expressly disclose the attachment affordances and accessory sleeve as claimed.
However, Birch discloses a similar device being provided with an accessory sleeve (25), the accessory sleeve extending off a side of the seat to enable user access to one or more pockets within the accessory sleeve (col. 6, ll. 6-33).
At the time of the invention, it would have been obvious to a person having ordinary skill in the art to add the accessory sleeve taught by Birch to the bag taught by Gray as modified above, in order to allow the user to readily store and access various items as taught by Birch.
Further, Gentry teaches a similar device wherein at least one of the panels is designed for use as a seat cushion (12), the at least one panel comprising a plurality of attachment affordances made of fabric and stitched into the interior surface or perimeter edge of the at least one panel and providing fabric connectors designed with corresponding holes and the accessory sleeve having connecting strings that are threaded through the holes of the fabric connectors (col. 4, ll. 51-63; holes/connecting strings are inherent with button connectors disclosed by Gentry); 
Because Birch and Gentry both teach attachment mechanisms for attaching an accessory sleeve to the edge of a seat cushion, it would have been obvious to one of ordinary skill in the art to substitute the fabric attachment affordances taught by Gentry for the various styles of attachment taught by Birch to achieve the predictable result of removably but securely attaching the accessory sleeve to an edge of the seat cushion.

Response to Arguments
14.	Applicant's arguments filed 9/29/2022 have been fully considered but they are not persuasive.
Applicant’s amendment to claim 8 as a means to correct the 35 USC 112 issue has been noted, however the removal of the plurality of attachment affordances  from claim 1 also eliminated the issue, resulting in the new language of claim 8 having an antecedent basis issue as set forth in the rejection above.
It should be appreciated that the applicant’s functional language in the claims does not serve to impart patentability.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitations of the claims.  In re Schreiber, 128 F.3d 1473, 1477-78,44USPQ2d, 1429, 1431-.2 (Fed. Cir. 1997); Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 ,15 USPQ2d 1525, 1528 (Fed. Cir. 1990); Ex parte Masham, 2USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
In response to applicant's argument that neither Gray nor any of the secondary references teach use for holding an electronic device, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	For the reasons stated above, as well as those set forth in the rejections above, applicant’s arguments are not persuasive and the rejections are maintained.

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423. The examiner can normally be reached Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
October 12, 2022